FILED
                                                                                       JAN. 18, 2022
                            UNITED STATES DISTRICT COURT
                                                                                 Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia
ISTUAN RUZSA,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )   Civil Action No. 1:21-cv-03284 (UNA)
                                                       )
STANLEY STEEMER CO., et al.,                           )
                                                       )
       Defendants.                                     )

                                     MEMORANDUM OPINION

       Plaintiff initiated this matter on December 9, 2021, by filing a pro se complaint, ECF No.

1, and application for leave to proceed in forma pauperis (“IFP”), ECF No. 2. Plaintiff failed,

however, to provide his full residence address, in contravention of D.C. LCvR 5.1(c). The court

issued an order providing plaintiff with 30 days to either provide a full residence address or,

alternatively, file a motion setting forth reasons to use the P.O. Box address. See Order (Dec. 28,

2021), ECF No. 3. Plaintiff has since filed a timely response, ECF No. 4, in compliance with the

court’s order. Therefore, the court may turn now to review the complaint. For the reasons

explained herein, the court will grant plaintiff’s pending IFP application and dismiss this matter

without prejudice.

       Plaintiff, a resident of Orlando, Florida, has filed a 236-page prolix complaint against

numerous defendants, all of whom are located in Florida. The complaint is far from a model in

clarity and consists of rambling ruminations regarding the background of plaintiff’s personal life

and health history. Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain

“(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.
2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.

2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

The instant complaint falls within this category.

        To the extent it can be understood, the complaint brings claims of conspiracy and fraud

against various actors once involved with plaintiff’s worker’s compensation claim, including his

former employer, Stanley Steemer, as well as various insurance companies, attorneys, and Florida

state administrative agencies. He seeks 100 million dollars in damages. However, he has failed

to establish subject matter jurisdiction in this court.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3). Plaintiff’s dissatisfaction with

the outcome of his state worker’s compensation claim does not raise a federal question. And all

of the parties are located in Florida, so there can be no diversity jurisdiction. Moreover, there is

absolutely no connection raised between the subject matter of this lawsuit, or the parties, to the
District of Columbia, therefore, plaintiff has also failed to establish venue. See 28 U.S.C. §

1391(b); see also 28 U.S.C. § 1406(a).

          Finally, plaintiff admits that he has filed, albeit unsuccessfully, substantially similar

lawsuits to the instant matter, and attaches existing determinations from various other federal

courts and the United States Supreme Court. To the extent that he seeks to revisit determinations

of those courts, he may not do so. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992); United States

v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district courts “generally lack[]

appellate jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over

other courts”), citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986); Fleming v. United

States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416

(1923)), aff’d, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150

(1995).

          For all of these reasons, this case will be dismissed without prejudice. A separate order

accompanies this memorandum opinion.

Date: January 18, 2022
                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge